

Exhibit 10.41


SEPARATION AND GENERAL RELEASE AGREEMENT


Reference is hereby made to that certain employment agreement between Wayne
Levin (“Executive”) and Lions Gate Entertainment Inc. dated as of November 13,
2015 by and between the Company and Executive (the “Employment Agreement”).
Lions Gate Entertainment Inc., its parents, affiliates and subsidiaries
(collectively referred to as “Company”) and Executive agree that:
1.Last Day. Executive resigned from employment with the Company effective
November 14, 2017 (the “Separation Date”). Executive irrevocably resigns as an
officer, employee, director, manager and in each and every other capacity with
the Company and each of its parents, subsidiaries and affiliates effective on
the Separation Date. The Company confirms that such resignations are accepted.
Executive agrees that he currently holds no such position.


2.    Effective Date. This Separation and General Release Agreement (the
“Agreement”) shall become effective on the date the Company receives this
Agreement signed by Executive, provided that it is signed and delivered to the
Company on or before twenty-one (21) days after the Company provided Executive
with the Agreement. For the avoidance of doubt, Executive shall not execute this
Agreement prior to the Separation Date.


3.    Consideration. In consideration for signing this Agreement and compliance
with the promises made herein, Company agrees to the following:
a.
Company shall pay to Executive an amount in cash equal to fifty percent (50%) of
the amount of his Base Salary (as defined in the Employment Agreement) that he
would have been entitled to receive from the Company for the period commencing
on the day after the Separation Date and ending on March 31, 2020 had his
employment with the Company continued through such period, less lawful and
customary deductions, which represents severance pay. Said payment shall be made
within ten (10) business days following the expiration of the revocation period
provided in Section 9 of this Agreement (and in all events no later than
December 31, 2017).

b.
Executive acknowledges that he shall have the option to convert and continue
Executive’s health insurance after the Separation Date, as may be required or
authorized by law under the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”) and the California Continuation Benefits Replacement Act of 1997
(“Cal-COBRA”), as amended. If Executive opts to so convert and continue
Executive’s health insurance, Company shall for 28 months pay the monthly COBRA
premiums (18 months) and Cal-COBRA premiums (10 months) for said converted and
continued health insurance that it paid for Executive’s health





Page 1 of 9



--------------------------------------------------------------------------------




insurance at the time Executive’s employment with Company terminated. Except as
provided in this Agreement (and as controlled by COBRA and Cal-COBRA), from and
after the Separation Date, Executive shall not be entitled to participate in or
accrue any other payments or benefits under any employee benefit plan of
Company. The Company’s obligation to pay for premiums pursuant to this Section
3(b) does not apply to any coverage that the Company is not required to offer
Executive pursuant to applicable law and is in all events subject to the
Company’s ability to comply with applicable law and provide such benefit without
resulting in adverse tax consequences to the plan particpants.
c.
Each installment of the outstanding and unvested time-based and
performance-based restricted stock units (“RSUs”) and time-based and
performance-based non-qualified stock options (“Options”) granted to Executive
pursuant to Sections 5(a) and 5(b) of the Employment Agreement that is scheduled
to vest within the period of twelve (12) months following the Separation Date
shall accelerate and become fully vested on the Separation Date; and (ii) fifty
percent (50%) of each installment of the outstanding and unvested RSUs and
Options that is scheduled to vest within the period commencing twelve (12)
months following the Separation Date and ending twenty-four (24) months
following the Separation Date shall accelerate and become fully vested on the
Separation Date. Any and all remaining outstanding and unvested RSUs and Options
that are not vested after giving effect to such acceleration provisions shall
terminate as of the Separation Date, and Executive shall have no further rights
with respect thereto.

d.
To the extent that the Company determines Executive is eligible for a prorated
discretionary performance bonus for the Company’s 2018 fiscal year, Company
shall pay such an amount, yet to be determined, less lawful and customary
deductions. Any such bonus will be paid no later than June 15, 2018, so long as
Executive has not breached the terms and conditions of this Agreement on or
prior to such bonus payment date.

e.
Executive shall be reimbursed for any approved, unreimbursed business expenses
incurred prior to the Separation Date so long as appropriate receipts and/or
documentation have been provided to Company.

The severance benefits provided above in this Section 3 (other than the greater
period of health benefit coverage provided in Section 3(b)) are the severance
benefits provided in Sections 5(c), 7(a)(v) and 7(a)(vii) of the Employment
Agreement.
4.    No Consideration Absent Execution of this Agreement. Executive understands
and agrees that he would not receive the benefits specified in Section 3 above,
except for his execution of this Agreement and the fulfillment of the promises
contained herein.
5.    Release by Executive. Executive, on his own behalf and on behalf of his
descendants, dependents, heirs, executors, administrators, assigns and
successors, and each of them, hereby acknowledges full and complete satisfaction
of and releases and discharges and




Page 2 of 9



--------------------------------------------------------------------------------




covenants not to sue the Company, its divisions, subsidiaries, parents, or
affiliated corporations, past and present, and each of them, as well as its and
their assignees, successors, directors, officers, stockholders, partners,
representatives, attorneys, agents or employees, past or present, or any of them
(individually and collectively, “Releasees”), from and with respect to any and
all claims, agreements, obligations, demands and causes of action, known or
unknown, suspected or unsuspected, arising out of or in any way connected with
Executive’s employment or any other relationship with or interest in the Company
or the termination thereof, including without limiting the generality of the
foregoing, any claim for severance pay, profit sharing, bonus or similar
benefit, pension, retirement, life insurance, health or medical insurance or any
other fringe benefit, or disability, or any other claims, agreements,
obligations, demands and causes of action, known or unknown, suspected or
unsuspected resulting from any act or omission by or on the part of Releasees
committed or omitted prior to the date of this Agreement set forth below,
including, without limiting the generality of the foregoing, any claim under
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act,
the Family and Medical Leave Act, the California Fair Employment and Housing
Act, California Labor Code Section 132a, the California Family Rights Act, or
any other federal, state or local law, regulation, ordinance, constitution or
common law (collectively, the “Claims”); provided, however, that the foregoing
release does not apply to any obligation of the Company to Executive pursuant to
any of the following: (1) any equity-based awards previously granted by the
Company to Executive, to the extent that such awards continue after the
termination of Executive’s employment with the Company in accordance with the
applicable terms of such awards (including as set forth in the Employment
Agreement); (2) any right to indemnification that Executive may have pursuant to
the Company’s bylaws, its corporate charter or under any written indemnification
agreement with the Company (or any corresponding provision of any subsidiary or
affiliate of the Company) with respect to any loss, damages or expenses
(including but not limited to attorneys’ fees to the extent otherwise provided)
that Executive may in the future incur with respect to his service as an
employee, officer or director of the Company or any of its subsidiaries or
affiliates; (3) with respect to any rights that Executive may have to insurance
coverage for such losses, damages or expenses under any Company (or subsidiary
or affiliate) directors and officers liability insurance policy; (4) any rights
to continued medical and dental coverage that Executive may have under COBRA;
(5) any rights to payment of benefits that Executive may have under a retirement
plan sponsored or maintained by the Company that is intended to qualify under
Section 401(a) of the Internal Revenue Code of 1986, as amended; or (6) any
deferred compensation or supplemental retirement benefits that Executive may be
entitled to under a nonqualified deferred compensation or supplemental
retirement plan of the Company. In addition, this release does not cover any
Claim that cannot be so released as a matter of applicable law. Notwithstanding
anything to the contrary herein, nothing in this Agreement prohibits Executive
from filing a charge with or participating in an investigation conducted by any
state or federal government agencies. However, Executive does waive, to the
maximum extent permitted by law, the right to receive any monetary or other
recovery, should any agency or any other person pursue any claims on Executive’s
behalf arising out of any claim released pursuant to this Agreement. For
clarity, and as required by law, such waiver does not prevent Executive from
accepting a whistleblower award from the Securities and Exchange Commission
pursuant to Section 21F of the Securities Exchange Act of 1934, as amended.
Executive




Page 3 of 9



--------------------------------------------------------------------------------




acknowledges and agrees that he has received any and all leave and other
benefits that he has been and is entitled to pursuant to the Family and Medical
Leave Act of 1993.
6.    Acknowledgement of Payment of Wages. Except for salary for the current pay
period, Executive acknowledges that he has received all amounts owed for his
regular and usual salary (including, but not limited to, any bonus (other than
any bonus that is to be paid at a later date pursuant to Section 3(d) above),
severance, or other wages), and usual benefits through the date of this
Agreement and that all payments due to Executive from the Company after the
Separation Date shall be determined under this Agreement.
7.    Waiver of Civil Code Section 1542. This Agreement is intended to be
effective as a general release of and bar to each and every Claim hereinabove
specified. Accordingly, Executive hereby expressly waives any rights and
benefits conferred by Section 1542 of the California Civil Code and any similar
provision of any other applicable state law as to the Claims. Section 1542 of
the California Civil Code provides:
“A GENERAL RELEASE DOES NOT EXTEND TO A CLAIM WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.”
Executive acknowledges that he later may discover claims, demands, causes of
action or facts in addition to or different from those which Executive now knows
or believes to exist with respect to the subject matter of this Agreement and
which, if known or suspected at the time of executing this Agreement, may have
materially affected its terms. Nevertheless, Executive hereby waives, as to the
Claims, any claims, demands, and causes of action that might arise as a result
of such different or additional claims, demands, causes of action or facts.
8.    ADEA Waiver. Executive expressly acknowledges and agrees that by entering
into this Agreement, he is waiving any and all rights or claims that he may have
arising under the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”), which have arisen on or before the date of execution of this
Agreement. Executive further expressly acknowledges and agrees that:
(i)In return for this Agreement, he will receive consideration beyond that which
he was already entitled to receive before entering into this Agreement;
(ii)He is hereby advised in writing by this Agreement to consult with an
attorney before signing this Agreement;
(iii)He was given a copy of this Agreement on November 8, 2017 and informed that
he had twenty-one (21) days within which to consider this Agreement and that if
he wished to execute this Agreement prior to expiration of such 21-day period,
he will have done so voluntarily and with full knowledge that he is waiving his
right to have twenty-one (21) days to consider this Agreement; and that such
twenty-one (21) day period to consider this Agreement




Page 4 of 9



--------------------------------------------------------------------------------




would not and will not be re-started or extended based on any changes, whether
material or immaterial, that are or were made to this Agreement in such
twenty-one (21) day period after he received it; and
(iv)Nothing in this Agreement prevents or precludes Executive from challenging
or seeking a determination in good faith of the validity of this waiver under
the ADEA, nor does it impose any condition precedent, penalties or costs from
doing so, unless specifically authorized by federal law.
9.     Revocation. Executive may revoke this Agreement for a period of seven (7)
calendar days following the day he executes this Agreement. Any revocation
within this period must be submitted, in writing, to the Company’s Human
Resources department and state, “I hereby revoke my acceptance of our Separation
and General Release Agreement.” The revocation must be personally delivered to
the Human Resources department, or mailed to the Human Resources department and
postmarked within seven (7) calendar days of execution of this Agreement. This
Agreement shall not become effective or enforceable until the revocation period
has expired and a fully executed copy of this Agreement has been received by the
Human Resources department. If the last day of the revocation period is a
Saturday, Sunday, or legal holiday in the state in which Executive was employed
at the time of his last day of employment, then the revocation period shall not
expire until the next following day which is not a Saturday, Sunday, or legal
holiday.
10.    No Transferred Claims. Executive represents and warrants to the Company
that he has not heretofore assigned or transferred to any person not a party to
this Agreement any released matter or any part or portion thereof.
11.    Cooperation. Following the Separation Date, Executive will not be
required to perform any services for Company except: (a) as is necessary to
cooperate with and assist Company as requested in the orderly transition of
duties, including but not limited to, answering Company's questions on an
ongoing basis as Company may reasonably require; and (b) to assist and cooperate
(including, but not limited to, testifying or providing information to Company)
in the investigation and handling of any actual or threatened court action,
arbitration or other proceeding involving any matter that arose during the
period of Executive’s employment; provided, however, that the Company will
advance any expenses Executive reasonably incurs in connection with any such
cooperation (including, without limitation, any travel, legal or other
out-of-pocket expenses incurred at the Company’s direction). Furthermore, any
such cooperation will be scheduled, to the greatest extent possible, so as not
to interfere with Executive’s then personal or professional obligations.
12.    Arbitration and Equitable Relief. Any non-time barred, legally actionable
controversy or claim arising out of or relating to this Agreement, its
enforcement, arbitrability or interpretation, or because of an alleged breach,
default, or misrepresentation in connection with any of its provisions, or any
other non-time barred, legally actionable controversy or claim arising out of or
relating to Executive’s relationship or association with the Company or
termination of the same, including, without limiting the generality of the
foregoing, any alleged violation of state or federal statute, common law or
constitution, shall be submitted to individual,




Page 5 of 9



--------------------------------------------------------------------------------




final and binding arbitration, to be held in Los Angeles, before a single
arbitrator selected from JAMS, in accordance with the then-current JAMS
Arbitration Rules and Procedures, as modified by the terms and conditions in
this Section (which may be found at www.jamsadr.com under the Rules/Clauses
tab). The parties will select the arbitrator by mutual agreement or, if the
parties cannot agree, then by striking from a list of qualified arbitrators
supplied by JAMS. Final resolution of any dispute through arbitration may
include any remedy or relief that is provided for through any applicable state
or federal statutes, or common law. Statutes of limitations shall be the same as
would applicable were the action to be brought in court. The arbitrator selected
pursuant to this Agreement may order such discovery as is necessary for a full
and fair exploration of the issues and dispute, consistent with the expedited
nature of arbitration. At the conclusion of the arbitration the arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the arbitrator’s award or decision is based. Any award or relief
granted by the arbitrator under this Agreement shall be final and binding on the
parties to this Agreement and may be enforced by any court of competent
jurisdiction. The Company will pay those arbitration costs that are unique to
arbitration, including the arbitrator’s fee (recognizing that each side bears
its own deposition, witness, expert and attorneys’ fees and other expenses to
the same extent as if the matter were being heard in court). If, however, any
party prevails on a statutory claim, which affords the prevailing party
attorneys’ fees and costs, then the arbitrator may award reasonable fees and
costs to the prevailing party. The arbitrator may not award attorneys’ fees to a
party that would not otherwise be entitled to such an award under the applicable
statute. The arbitrator shall resolve any dispute as to the reasonableness of
any fee or cost. The parties acknowledge and agree that they are hereby waiving
any rights to trial by jury or a court in any action or proceeding brought by
either of the parties against the other in connection with any matter whatsoever
arising out of or in any way connected with this Agreement or Executive’s
relationship or association with the Company.
13.    Enforcement. In the event of a party’s material breach of this Agreement,
the non-breaching party may initiate action in arbitration seeking any and all
appropriate sanctions, damages, and remedies, including, but not limited to,
injunctive or other equitable relief, damages, attorneys’ fees, costs and
interest. In any such action in arbitration, the prevailing party shall be
entitled to recovery of reasonable attorneys’ fees.
14.    Medicare Recital and Indemnification. Executive does hereby represent and
warrant to the Company that Executive is not a current recipient of Social
Security Disability benefits, that Executive has not applied for Social Security
Disability benefits, and that Executive has no knowledge of Medicare, or any
other governmental entity, paying for any medical treatment relating to any
claim arising out of or released by this Agreement. Executive agrees to fully
defend, indemnify and hold harmless Releasees and each of them from payment of
medical liens, bills, interest and/or penalties that may be or are required of
them, associated with any and all claims released under this Agreement, whether
or not such liens, bills, interest and/or penalties are being asserted against
payments made under this Agreement.




Page 6 of 9



--------------------------------------------------------------------------------






15.    Non-Admission of Wrongdoing. This Agreement constitutes a compromise and
settlement of any and all potential disputed claims. The parties agree that
neither this Agreement nor the furnishing of the consideration for this
Agreement shall be deemed or construed to be (a) an admission of the truth or
falsity of any potential claims; or (b) an acknowledgement or admission by the
Company of any fault or liability whatsoever to Executive or any third party.
16.    Succession. This Agreement shall inure to the benefit of and be binding
upon Executive and his heirs, executors, administrators, successors, and
assigns. This Agreement shall inure to the benefit of Company and the other
Releasees and be binding upon Company and its successors and assigns.
17.    Miscellaneous. The following provisions shall apply for purposes of this
Agreement:
(a)    Number and Gender. Where the context requires, the singular shall include
the plural, the plural shall include the singular, and any gender shall include
all other genders.
(b)    Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.
(c)    Governing Law. This Agreement, and all questions relating to its
validity, interpretation, performance and enforcement, as well as the legal
relations hereby created between the parties hereto, shall be governed by and
construed under, and interpreted and enforced in accordance with, the laws of
the State of California, notwithstanding any California or other conflict of law
provision to the contrary.
(d)    Severability. If any provision of this Agreement or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.
(e)    Modifications. This Agreement may not be amended, modified or changed (in
whole or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.
(f)    Waiver. No waiver of any breach of any term or provision of this
Agreement shall be construed to be, nor shall be, a waiver of any other breach
of this Agreement. No waiver shall be binding unless in writing and signed by
the party waiving the breach.




Page 7 of 9



--------------------------------------------------------------------------------




(h)    Counterparts. This Agreement may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.
Photographic copies of such signed counterparts may be used in lieu of the
originals for any purpose.
18.    Entire Agreement. This Agreement sets forth the entire agreement between
the parties hereto, and fully supersedes any prior obligation of Company to
Executive.. Executive acknowledges that he has not relied on any
representations, promises, or agreements of any kind made to his in connection
with his decision to accept this Agreement, except for those set forth in this
Agreement.


[Remainder of page intentionally left blank]
 




Page 8 of 9



--------------------------------------------------------------------------------




The undersigned have read and understand the consequences of this Agreement and
voluntarily sign it. The undersigned declare under penalty of perjury under the
laws of the State of California that the foregoing is true and correct.
EXECUTED this ________ day of ________ 2017, at Los Angeles County, California.
“EXECUTIVE”



Wayne Levin


EXECUTED this ___ day of ____________ 2017, at Los Angeles County, California.


“COMPANY”


Lions Gate Entertainment Inc.


By:                            
[NAME]
[TITLE]












Page 9 of 9

